DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent 10,740,566.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application are similar in scope and content of claims 1 – 20 of the patent from the same applicant.
Here is a comparison between claim 1 of the instant application and claim of the patent.
Instant Application 16/931,007
Patent 10,740,566
Comparison
1. An agent automation system, comprising:
1. An agent automation system, comprising:
Same

a memory configured to store a corpus of utterances and a semantic mining framework; and
Same
a processor configured to execute instructions of the semantic mining framework to cause the agent automation system to perform actions comprising:
a processor configured to execute instructions of the semantic mining framework to cause the agent automation system to perform actions comprising:
Same
detecting intents within the corpus of utterances; determining intent vectors for the intents of the corpus;
detecting intents within the corpus of utterances; producing intent vectors for the intents within the corpus; 
Same
calculating distances between the intent vectors in a vector space; detecting stable cluster radii based on the distances between the 


generating a cluster formation tree, wherein each level of the cluster formation tree includes a respective clustering of the intent vectors using one of the stable cluster radii; and clustering the intent vectors into meaning clusters having a particular stable cluster radius.
generating an intent/entity model from the meaning clusters and the stable ranges of cluster radius values, wherein the intent/entity model stores relationships between a representative intent of each of the meaning clusters and corresponding sample utterances of the corpus, and wherein the agent automation system is configured to use the intent/entity model to classify intents in received natural language requests.
Similar


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1 – 11, 13 – 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larcheveque et al. (US PAP 2014/0200891).
As per claims 1, 9, Larcheveque et al. an agent automation system/method, comprising: 
a memory configured to store a corpus of utterances and a semantic mining framework (“Semantic clustering may be applied to the output of such analysis to 
a processor configured to execute instructions of the semantic mining framework to cause the agent automation system to perform actions comprising (Abstract; paragraph 27): 
detecting intents within the corpus of utterances (paragraph 20); 
determining intent vectors for the intents of the corpus (“it is possible to define the centroid of a cluster as the point whose coordinates are the averages of the coordinates of each semantic graph in the cluster”; paragraphs 304, 305);
calculating distances between the intent vectors in a vector space (“Assign a matching distance to each successful match between the semantic graph of the utterance and an active pattern”; paragraphs 78, 304); 
detecting stable cluster radii based on the distances between the intent vectors in the vector space (“the radius method may be used when cluster attachment is used in the conversational agent 104 to identify the intent of a user utterance.”; paragraph 343); 
generating a cluster formation tree, wherein each level of the cluster formation tree includes a respective clustering of the intent vectors using one of the stable cluster radii (“semantic clustering attempts to classify by topic utterances that have already been assigned precise topics (namely, intents in the decision tree 120) by the conversational agent.”; paragraphs 284, 304); and 
clustering the intent vectors into meaning clusters having a particular stable cluster radius (“Clustering criteria includes the quality threshold, the threshold criterion 

As per claim 2, Larcheveque et al. further disclose detecting the stable cluster radii by identifying substantially flat portions of a curve plotting number of meaning clusters as a function of cluster radius (“Clustering criteria includes the quality threshold, the threshold criterion (radius vs. diameter), a building method (e.g., transitive vs. intransitive), and a proximity metric.”; paragraph 278).

As per claim 3, Larcheveque et al. further disclose performing one or more cluster cleaning steps and/or one or more cluster data augmentation steps on the meaning clusters based on a collection of rules stored in the memory (“removing the pattern that mismatched, adding a more specific pattern to the correct intent in the decision tree 120, in order to allow this intent to capture the utterances in the subcluster”; paragraph 312).

As per claims 4, 11, Larcheveque et al. further disclose selecting a respective utterance represented by a particular intent vector of each of the meaning clusters as a sample utterance of each of the meaning clusters, wherein the particular intent vector is a highest prevalence intent vector of each of the meaning clusters (“Since cluster sizes are a good indication of the prevalence of a topic, cluster attachment enables a reviewer to assess the seriousness of failure by the agent to correctly respond to a particular utterance”; paragraphs 63, 106).

As per claims 5, 10, Larcheveque et al. further disclose generating an intent/entity model based on the meaning clusters and the sample utterances, wherein the intent/entity model stores relationships between a representative intent of each of the meaning clusters and the sample utterances (“the utterance corpus contains the matching distance for each matched utterance. Alternatively or additionally, the identities of patterns involved in direct matches may be stored together with each semantic graph in the corpus and the matching distance may be computed "on the fly."; Paragraph 268, see also paragraphs 63 – 69, and 285).

As per claim 6, Larcheveque et al. further disclose presenting the cluster formation tree as a dendrogram on a display device, wherein the dendrogram provides a navigable schema of the respective clustering of the intent vectors at each of the levels of the cluster formation tree (“The contents of a cluster may be epitomized by displaying an utterance corresponding to the semantic graph having the least specificity in the cluster. The reason for this choice is that such an utterance primarily contains information that played a role while building the cluster.”; paragraph 298).

As per claim 7, Larcheveque et al. further disclose receiving user input indicating the particular stable cluster radius and, in response, clustering the intent vectors into the meaning clusters having the particular stable cluster radius (“the reviewer is given the possibility to modify these patterns before adding them to the conversational agent… 

As per claim 8, Larcheveque et al. further disclose at least one intent vector of the intent vectors is associated with at least one corresponding entity as a parameter of the intent vector (“the definition of a vector space in which to locate the objects to cluster”; paragraphs 312, 319 – 323).

As per claim 13, Larcheveque et al. further disclose detecting the stable cluster radii using agglomerative clustering, density based clustering, or a combination thereof (“clustering criteria includes the quality threshold, the threshold criterion (radius vs. diameter), a building method (e.g., transitive vs. intransitive), and a proximity metric.”; paragraph 300).

As per claim 14, Larcheveque et al. teach a computer-readable medium storing instructions executable by a processor of a computing system, the instructions comprising instructions to:
detect intents within a corpus of utterances; determine intent vectors for the intents of the corpus (“it is possible to define the centroid of a cluster as the point whose coordinates are the averages of the coordinates of each semantic graph in the cluster”; paragraphs 304, 305);

detect stable cluster radii based on the distances between the intent vectors in the vector space (“the radius method may be used when cluster attachment is used in the conversational agent 104 to identify the intent of a user utterance.”; paragraph 343);
cluster the intent vectors into meaning clusters having a particular stable cluster radius; selecting sample utterances from the corpus of utterances for each of the meaning clusters (“semantic clustering attempts to classify by topic utterances that have already been assigned precise topics (namely, intents in the decision tree 120) by the conversational agent.”; paragraphs 284, 304); and
generating an intent/entity model based on the meaning clusters and the sample utterances, wherein the intent/entity model stores relationships between a representative intent of each of the meaning clusters and the sample utterances (“the utterance corpus contains the matching distance for each matched utterance. Alternatively or additionally, the identities of patterns involved in direct matches may be stored together with each semantic graph in the corpus and the matching distance may be computed "on the fly." Paragraph 268, see also paragraphs 63 – 69, and 285).

As per claim 15, Larcheveque et al. further disclose generate and present a cluster formation tree, wherein each level of the cluster formation tree includes a respective clustering of the intent vectors using one of the stable cluster radii; and the semantic graph having the least specificity in the cluster… Clustering criteria includes the quality threshold, the threshold criterion (radius vs. diameter), a building method (e.g., transitive vs. intransitive), and a proximity metric.”; paragraphs 278, 298).

As per claim 16, Larcheveque et al. further disclose determining a highest prevalence intent of each of the meaning clusters; and selecting a respective utterance of the corpus of utterances that is represented by the highest prevalence intent in each of the meaning clusters as a sample utterance of each of the meaning clusters(“Since cluster sizes are a good indication of the prevalence of a topic, cluster attachment enables a reviewer to assess the seriousness of failure by the agent to correctly respond to a particular utterance”; paragraphs 63, 106).

As per claim 17, Larcheveque et al. further disclose determine cluster radius values at which a number of the meaning clusters formed does not substantially increase with increasing cluster radius values (RadiusProximity(s, C)=proximity of s to the center of C where the center of C is defined as in the Cluster Center section, i.e. as the cluster member with least specificity”; paragraphs 354 – 356). 

As per claim 20, Larcheveque et al. further disclose that the computing system is configured to use the intent/entity model to classify intents in received natural language requests (“a user utterance may be formed into a semantic graph and compared with .

Allowable Subject Matter
7.	Claims 12, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and filing a terminal disclaimer.  The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 12, the prior art made of record does not teach or suggest performing intent analytics to determine prevalence scores of the meaning clusters; and identifying blind spots in a stored conversation model based on the prevalence scores of the meaning clusters of intent vectors.

As to claims 18, 19, the prior art made of record does not teach or suggest augmenting the intent/entity model by performing a rule-based re-expression of the sample utterances of the intent/entity model and removal of structurally similar sample utterances of the intent/entity model.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Proud teaches monitoring device with voice interaction.   Larcheveque et al. teach semantic clustering and user interfaces.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658